                          UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF PENNSYLVANIA

  TEAMSTERS LOCAL 456 PENSION
  FUND, et al.,
                                                   Case No. 2:17-cv-02817-JHS
               Plaintiffs,
                                                   CLASS ACTION
  vs.
                                                   EXHIBIT A
  UNIVERSAL        HEALTH       SERVICES,
  INC., et al.,

               Defendants.


                          ORDER PRELIMINARILY APPROVING
                       SETTLEMENT AND PROVIDING FOR NOTICE

        WHEREAS, a putative class action is pending in this Court entitled Teamsters Local 456

Pension Fund, et al., v. Universal Health Services, Inc., et al., Case No. 2:17-cv-02817-JHS (E.D.

Pa.) (the “Action”);

        WHEREAS, (a) Lead Plaintiffs Teamsters Local 456 Pension Fund and Teamsters Local

456 Annuity Fund, on behalf of themselves and the Settlement Class (defined below), and (b)

Defendants Universal Health Services, Inc. (“UHS” or the “Company”), and Alan B. Miller and

Steve G. Filton (“Individual Defendants” and, together with UHS, “Defendants”), have entered

into a Stipulation and Agreement of Settlement dated February 23, 2021 (the “Stipulation”),

subject to approval of this Court (the “Settlement”);

        WHEREAS, Lead Plaintiffs have made an application, pursuant to Rule 23 of the Federal

Rules of Civil Procedure, for an order preliminarily approving the Settlement in accordance with

the Stipulation, certifying the Settlement Class for purposes of the Settlement only, and allowing

notice to Settlement Class Members, as more fully described herein;

        WHEREAS, the Court has read and considered: (a) Lead Plaintiffs’ motion for preliminary
approval of the Settlement, and the papers filed and arguments made in connection therewith; and

(b) the Stipulation and the exhibits attached thereto; and

       WHEREAS, unless otherwise defined herein, all capitalized words contained herein shall

have the same meanings as they have in the Stipulation;




       NOW THEREFORE, IT IS HEREBY ORDERED:

       1.       Class Certification for Settlement Purposes – Pursuant to Rule 23(a) and (b)(3)

of the Federal Rules of Civil Procedure, the Court certifies, solely for purposes of effectuating the

proposed Settlement, a Settlement Class consisting of all persons and entities who or which

purchased, or otherwise acquired UHS common stock during the period from March 2, 2015

through July 25, 2017, inclusive, and who were damaged thereby. Excluded from the Settlement

Class are (1) Defendants; (2) members of the Immediate Family of each Individual Defendant; (3)

any person who was an Officer or director of UHS during the Settlement Class Period; (4) any

firm or entity in which any Defendant has or had a controlling interest during the Settlement Class

Period; (5) any person who participated in the wrongdoing alleged; (6) any affiliates, parents, or

subsidiaries of UHS during the Settlement Class Period; and (7) the legal representatives, agents,

affiliates, heirs, beneficiaries, successors-in-interest, or assigns of any excluded person or entity,

in their respective capacity as such. Also excluded from the Settlement Class are any persons or

entities who or which exclude themselves by submitting a request for exclusion that is accepted

by the Court.

       2.       Class Findings – Solely for purposes of the proposed Settlement of this Action, the

Court finds that each element required for certification of the Settlement Class pursuant to Rule

23 of the Federal Rules of Civil Procedure has been met: (a) the members of the Settlement Class

are so numerous that their joinder in the Action would be impracticable; (b) there are questions of



                                                  2
law and fact common to the Settlement Class which predominate over any individual questions;

(c) the claims of Lead Plaintiffs in the Action are typical of the claims of the Settlement Class; (d)

Lead Plaintiffs and Lead Counsel have and will fairly and adequately represent and protect the

interests of the Settlement Class; and (e) a class action on behalf of the Settlement Class is superior

to other available methods for the fair and efficient adjudication of the Action.

       3.      The Court hereby finds and concludes that pursuant to Rule 23 of the Federal Rules

of Civil Procedure, and for the purposes of the Settlement only, Lead Plaintiffs are adequate class

representatives and certifies them as Class Representatives for the Settlement Class. The Court

also appoints Lead Counsel and Liaison Counsel as Class Counsel for the Settlement Class,

pursuant to Rule 23(g) of the Federal Rules of Civil Procedure.

       4.      Preliminary Approval of the Settlement – The Court hereby preliminarily

approves the Settlement, as embodied in the Stipulation, as being fair, reasonable, and adequate to

the Settlement Class, subject to further consideration at the Settlement Hearing to be conducted as

described below.

       5.      Settlement Hearing – The Court will hold a settlement hearing (the “Settlement

Hearing”) on July 15, 2021 at 10:00 a.m. [NOTE: not earlier than 100 calendar days after entry of

an order preliminarily approving Settlement] at the James A. Byrne United States

Courthouse, 601 Market Street, Philadelphia, PA 19106, or by telephonic, video conferencing or

other electronic means, as posted on the website developed for the Settlement, for the following

purposes: (a) to determine whether the proposed Settlement on the terms and conditions provided

for in the Stipulation is fair, reasonable and adequate to the Settlement Class, and should be

approved by the Court; (b) to determine whether a Judgment substantially in the form attached as

Exhibit B to the Stipulation should be entered dismissing the Action with prejudice against



                                                  3
Defendants; (c) to determine whether the proposed Plan of Allocation for the proceeds of the

Settlement is fair and reasonable and should be approved; (d) to determine whether the motion by

Lead Counsel for an award of attorneys’ fees and reimbursement of Litigation Expenses should be

approved; and (e) to consider any other matters that may be properly brought before the Court in

connection with the Settlement. Notice of the Settlement and the Settlement Hearing shall be

given to Settlement Class Members as set forth in paragraph 7 of this Order.

       6.      The Court may adjourn the Settlement Hearing without further notice to the

Settlement Class, and may approve the proposed Settlement with such modifications as the Parties

may agree to, if appropriate, without further notice to the Settlement Class.

       7.      Retention of Claims Administrator and Manner of Giving Notice – Lead

Counsel is hereby authorized to retain A.B. Data, Ltd. (“A.B. Data” or the “Claims Administrator”)

to supervise and administer the notice procedure in connection with the proposed Settlement as

well as the processing of Claims as more fully set forth below. Notice of the Settlement and the

Settlement Hearing shall be given by Lead Counsel as follows:

               (a)     within five (5) business days of the date of entry of this Order, UHS shall

provide or cause to be provided to the Claims Administrator in electronic format (at no cost to the

Settlement Fund, Lead Counsel, or the Claims Administrator) shareholder lists (consisting of

names and addresses) of the holders of UHS common stock during the Settlement Class Period

reasonably available to UHS and its transfer agent, which information the Claims Administrator

and Lead Counsel shall treat as confidential;

               (b)     not later than twenty (20) business days after the date of entry of this Order

(the “Notice Date”), the Claims Administrator shall cause a copy of the Notice and the Claim

Form, substantially in the forms attached hereto as Exhibits A-1 and A-2, respectively (the “Notice



                                                 4
Packet”), to be mailed by first-class mail, or e-mailed, to potential Settlement Class Members at

the addresses set forth in the records which UHS caused to be provided, or who otherwise may be

identified through further reasonable effort;

                (c)    contemporaneously with the mailing of the Notice Packet, the Claims

Administrator shall cause copies of the Notice and the Claim Form to be posted on a website to be

developed for the Settlement, from which copies of the Notice and Claim Form can be

downloaded;

                (d)    not later than ten (10) business days after the Notice Date, the Claims

Administrator shall cause the Summary Notice, substantially in the form attached hereto as Exhibit

A-3, to be published once in Investor’s Business Daily and to be transmitted once over the PR

Newswire; and

                 (e)    not later than seven (7) calendar days prior to the Settlement Hearing, Lead

 Counsel shall file with the Court proof, by affidavit or declaration, of such mailing and publication.

       8.       Approval of Form and Content of Notice – The Court (a) approves, as to form

and content, the Notice, the Claim Form, and the Summary Notice, attached hereto as Exhibits

A-1, A-2, and A-3, respectively, and (b) finds that the mailing (and/or e-mailing) and distribution

of the Notice and Claim Form and the publication of the Summary Notice in the manner and form

set forth in paragraph 7 of this Order (i) is the best notice practicable under the circumstances; (ii)

constitutes notice that is reasonably calculated, under the circumstances, to apprise Settlement

Class Members of the pendency of the Action, of the effect of the proposed Settlement (including

the Releases to be provided thereunder), of Lead Counsel’s motion for an award of attorneys’ fees

and reimbursement of Litigation Expenses, of the Settlement Class Members’ right to object to the

Settlement, the Plan of Allocation or Lead Counsel’s motion for attorneys’ fees and reimbursement



                                                  5
of Litigation Expenses, of their right to exclude themselves from the Settlement Class, and of their

right to appear at the Settlement Hearing; (iii) constitutes due, adequate and sufficient notice to all

persons and entities entitled to receive notice of the proposed Settlement; and (iv) satisfies the

requirements of Rule 23 of the Federal Rules of Civil Procedure, the United States Constitution

(including the Due Process Clause), the Private Securities Litigation Reform Act of 1995, 15

U.S.C. § 78u-4, as amended, and all other applicable law and rules. The date and time of the

Settlement Hearing shall be included in the Notice and Summary Notice before they are mailed

(and/or emailed) and published, respectively.

       9.      Nominee Procedures – Brokers and other nominees who purchased or otherwise

acquired UHS common stock during the Settlement Class Period for the benefit of another person

or entity shall (a) within seven (7) calendar days of receipt of the Notice request from the Claims

Administrator sufficient copies of the Notice Packet to forward to all such beneficial owners and

within seven (7) calendar days of receipt of those Notice Packets forward them to all such

beneficial owners; or (b) within seven (7) calendar days of receipt of the Notice, send a list of the

names and addresses (and e-mail addresses, if available) of all such beneficial owners to the Claims

Administrator in which event the Claims Administrator shall promptly mail or e-mail the Notice

Packet to such beneficial owners. Upon full compliance with this Order, such nominees may seek

reimbursement solely of their reasonable expenses actually incurred in complying with this Order

by providing the Claims Administrator with proper documentation supporting the expenses for

which reimbursement is sought. Such properly documented expenses incurred by nominees in

compliance with the terms of this Order shall be paid from the Settlement Fund, with any disputes

as to the reasonableness or documentation of expenses incurred subject to review by the Court.

       10.     Participation in the Settlement – Settlement Class Members who wish to



                                                  6
participate in the Settlement and to be potentially eligible to receive a distribution from the Net

Settlement Fund must complete and submit a Claim Form in accordance with the instructions

contained therein. Unless the Court orders otherwise, all Claim Forms must be postmarked or

submitted online at the Settlement website (www.uhssecuritieslitigation.com) no later than one

hundred (100) calendar days after the Notice Date. Notwithstanding the foregoing, Lead Counsel

may, at their discretion, accept for processing late Claims provided such acceptance does not delay

the distribution of the Net Settlement Fund to the Settlement Class. By submitting a Claim, a

person or entity shall be deemed to have submitted to the jurisdiction of the Court with respect to

his, her, or its Claim and the subject matter of the Settlement.

       11.     Each Claim Form submitted must satisfy the following conditions: (a) it must be

properly completed, signed, and submitted in a timely manner in accordance with the provisions

of the preceding paragraph; (b) it must be accompanied by adequate supporting documentation for

the transactions and holdings reported therein, in the form of broker confirmation slips, broker

account statements, an authorized statement from the broker containing the transactional and

holding information found in a broker confirmation slip or account statement, or such other

documentation as is deemed adequate by Lead Counsel or the Claims Administrator; (c) if the

person executing the Claim Form is acting in a representative capacity, a certification of his, her,

or its current authority to act on behalf of the Settlement Class Member must be included in the

Claim Form to the satisfaction of Lead Counsel or the Claims Administrator; and (d) the Claim

Form must be complete, must contain no material deletions or modifications of any of the printed

matter contained therein, and must be signed under penalty of perjury.

 12.     Any Settlement Class Member who or which does not timely and validly submit a Claim

        Form or whose Claim is not otherwise approved by the Court: (a) shall be deemed to have




                                                  7
waived his, her, or its right to share in the Net Settlement Fund; (b) shall be forever barred from

participating in any distributions therefrom; (c) shall be bound by the provisions of the Stipulation

and the Settlement and all proceedings, determinations, orders and judgments in the Action relating

thereto, including, without limitation, the Judgment and the Releases provided for therein, whether

favorable or unfavorable to the Settlement Class; and (d) will be barred from commencing,

maintaining, or prosecuting any of the Released Plaintiffs’ Claims against each and all of the

Defendant Releasees, as more fully described in the Stipulation and Notice. Notwithstanding the

foregoing, late Claim Forms may be accepted for processing as set forth in paragraph 10 above.

       13.     Exclusion From the Settlement Class – Any member of the Settlement Class who

wishes to exclude himself, herself, or itself from the Settlement Class must request exclusion in

writing within the time and in the manner set forth in the Notice, which shall provide that: (a) any

such request for exclusion from the Settlement Class must be mailed or delivered such that it is

received no later than twenty-one (21) calendar days prior to the Settlement Hearing, to: UHS

Securities Litigation, EXCLUSIONS, c/o A.B. Data Ltd., P.O. Box 173001, Milwaukee, WI

53217, and (b) each request for exclusion must (i) state the name, address, and telephone number

of the person or entity requesting exclusion, and in the case of entities, the name and telephone

number of the appropriate contact person; (ii) state that such person or entity “requests exclusion

from the Settlement Class in Teamsters Local 456 Pension Fund, et al., v. Universal Health

Services, Inc., et al., Case No. 2:17-cv-02817-JHS (E.D. Pa.)”; (iii) state the number of UHS

common shares that the person or entity requesting exclusion purchased/acquired and sold during

the Settlement Class Period, as well as the dates and prices of each such purchase/acquisition and

sale, and the number of shares held at the beginning of the Settlement Class Period; and (iv) be

signed by the person or entity requesting exclusion or an authorized representative. A request for




                                                 8
exclusion shall not be effective unless it provides all the required information and is received

within the time stated above, or is otherwise accepted by the Court.

        14.     Any person or entity who or which timely and validly requests exclusion in

compliance with the terms stated in this Order and is excluded from the Settlement Class shall not

be a Settlement Class Member, shall not be bound by the terms of the Settlement or any orders or

judgments in the Action, and shall not receive any payment out of the Net Settlement Fund.

        15.     Any Settlement Class Member who does not timely and validly request exclusion

from the Settlement Class in the manner stated in this Order: (a) shall be deemed to have waived

his, her, or its right to be excluded from the Settlement Class; (b) shall be forever barred from

requesting exclusion from the Settlement Class in this or any other proceeding; (c) shall be bound

by the provisions of the Stipulation and Settlement and all proceedings, determinations, orders and

judgments in the Action, including, but not limited to, the Judgment and the Releases provided for

therein, whether favorable or unfavorable to the Settlement Class; and (d) will be barred from

commencing, maintaining, or prosecuting any of the Released Plaintiffs’ Claims against any of the

Defendant Releasees, as more fully described in the Stipulation and Notice.

        16.     Appearance and Objections at Settlement Hearing – Any Settlement Class

Member who does not request exclusion from the Settlement Class may enter an appearance in the

Action, at his, her, or its own expense, individually or through counsel of his, her, or its own choice,

by filing with the Clerk of Court and delivering a notice of appearance to representatives of both

Lead Counsel and Defendants’ Counsel, at the addresses set forth in paragraph 17 below, such that

it is received no later than twenty-one (21) calendar days prior to the Settlement Hearing, or as the

Court may otherwise direct. Any Settlement Class Member who does not enter an appearance will

be represented by Lead Counsel.



                                                   9
       17.     Any Settlement Class Member who does not request exclusion from the Settlement

Class may file a written objection to the proposed Settlement, the proposed Plan of Allocation, or

Lead Counsel’s motion for an award of attorneys’ fees and reimbursement of Litigation Expenses

and appear and show cause, if he, she, or it has any cause, why the proposed Settlement, the

proposed Plan of Allocation or Lead Counsel’s motion for attorneys’ fees and reimbursement of

Litigation Expenses should not be approved; provided, however, that no Settlement Class Member

shall be heard or entitled to contest the approval of the terms and conditions of the proposed

Settlement, the proposed Plan of Allocation, or the motion for attorneys’ fees and reimbursement

of Litigation Expenses unless that person or entity has filed a written objection with the Court and

served copies of such objection on Lead Counsel and Defendants’ Counsel at the addresses set

forth below such that they are received no later than twenty-one (21) calendar days prior to the

Settlement Hearing.

                Lead Counsel                               Defendants’ Counsel

             Saxena White P.A.                       Robbins, Russell, Englert, Orseck,
              Lester R. Hooker                           Untereiner & Sauber LLP
         7777 Glades Road, Suite 300                          Gary A. Orseck
            Boca Raton, FL 33434                       2000 K Street, NW, 4th Floor
                                                          Washington, DC 20006


       18.     Any objections, filings and other submissions by the objecting Settlement Class

Member: (a) must state the name, address, and telephone number of the person or entity objecting

and must be signed by the objector; (b) must contain a statement of the Settlement Class Member’s

objection or objections, and the specific reasons for each objection, including any legal and

evidentiary support the Settlement Class Member wishes to bring to the Court’s attention; and

(c) must include documents sufficient to prove membership in the Settlement Class, including the

number of shares of UHS common stock that the objecting Settlement Class Member


                                                10
purchased/acquired and sold during the Settlement Class Period, as well as the dates and prices of

each such purchase/acquisition and sale, and the number of shares held at the beginning of the

Settlement Class Period. Objectors who enter an appearance and desire to present evidence at the

Settlement Hearing in support of their objection must include in their written objection or notice

of appearance the identity of any witnesses they may call to testify and any exhibits they intend to

introduce into evidence at the hearing.

       19.     Any Settlement Class Member who or which does not make his, her, or its objection

in the manner provided herein shall be deemed to have waived his, her, or its right to object to any

aspect of the proposed Settlement, the proposed Plan of Allocation, and Lead Counsel’s motion

for an award of attorneys’ fees and reimbursement of Litigation Expenses and shall be forever

barred and foreclosed from objecting to the fairness, reasonableness, or adequacy of the

Settlement, the Plan of Allocation, or the requested attorneys’ fees and Litigation Expenses, or

from otherwise being heard concerning the Settlement, the Plan of Allocation, or the requested

attorneys’ fees and Litigation Expenses in this or any other proceeding.

       20.     Stay – Until otherwise ordered by the Court, the Court stays all proceedings in the

Action other than proceedings necessary to carry out or enforce the terms and conditions of the

Stipulation. Further, pending final determination of whether the Settlement should be approved,

the Court bars and enjoins Plaintiff, and all other Settlement Class Members, from commencing

or prosecuting any and all of the Released Plaintiffs’ Claims against each and all of the Defendants’

Releasees.

         21.    Settlement Administration Fees and Expenses – All reasonable costs incurred in

 identifying Settlement Class Members and notifying them of the Settlement as well as in




                                                11
administering the Settlement shall be paid as set forth in the Stipulation without further order of

the Court.

       22.     Settlement Fund – The contents of the Settlement Fund held by Western Alliance

Bank, for which Western Alliance Bank will serve as the Escrow Agent, shall be deemed and

considered to be in custodia legis of the Court, and shall remain subject to the jurisdiction of the

Court, until such time as they shall be distributed pursuant to the Stipulation or further order(s) of

the Court.

       23.     Taxes – Lead Counsel are authorized and directed to prepare any tax returns and

any other tax reporting form for or in respect to the Settlement Fund, to pay from the Settlement

Fund any Taxes owed with respect to the Settlement Fund, and to otherwise perform all obligations

with respect to Taxes and any reporting or filings in respect thereof without further order of the

Court in a manner consistent with the provisions of the Stipulation.

       24.     Termination of Settlement – If the Settlement is terminated as provided in the

Stipulation, the Settlement is not approved, or the Effective Date of the Settlement otherwise fails

to occur, including as the result of any appeals, this Order shall be vacated, rendered null and void,

and be of no further force and effect, except as otherwise provided by the Stipulation, and this

Order shall be without prejudice to the rights of Lead Plaintiffs, the other Settlement Class

Members, and Defendants, and the Parties shall revert to their respective positions in the Action

as of December 18, 2020, as provided in the Stipulation.

       25.     Use of this Order – Neither this Order nor the Stipulation (whether or not

consummated), including the exhibits thereto and the Plan of Allocation contained therein (or any

other plan of allocation that may be approved by the Court), the Supplemental Agreement, and the

documents prepared to effectuate this Settlement, the negotiations leading to the execution of the



                                                 12
Stipulation, nor any proceedings taken pursuant to or in connection with the Stipulation, or

approval of the Settlement (including any arguments proffered in connection therewith):

                  (a) shall be: (i) offered against any of the Defendant Releasees as evidence of, or

construed as, or deemed to be evidence of any presumption, concession, or admission by any of

the Defendant Releasees with respect to (A) the truth of any fact alleged by Plaintiffs, (B) the

validity of any claim that was or could have been asserted, (C) the deficiency of any defense that

has been or could have been asserted in this Action, (D) any liability, negligence, fault, or other

wrongdoing of any kind of any of the Defendant Releasees, (E) any fault, misrepresentation, or

omission with respect to any statement or written document approved or made by any Defendant

or (ii) in any way referred to for any other reason against any of the Defendant Releasees, in any

civil, criminal, or administrative action or proceeding (including any arbitration), other than such

proceedings as may be necessary to effectuate the provisions of the Stipulation;

                  (b) shall be: (i) offered against any of the Plaintiff Releasees as evidence of, or

construed as, or deemed to be evidence of any presumption, concession, or admission by any of

the Plaintiff Releasees (A) that any of their claims are without merit, that any of the Defendant

Releasees had meritorious defenses, or that damages recoverable under the Complaint would not

have exceeded the Settlement Amount, or (B) with respect to any liability, negligence, fault, or

wrongdoing of any kind; or (ii) in any way referred to for any other reason as against any of the

Plaintiff Releasees, in any civil, criminal, or administrative action or proceeding (including any

arbitration), other than such proceedings as may be necessary to effectuate the provisions of the

Stipulation; or

                  (c) shall be construed against any of the Releasees as an admission, concession, or

presumption that the consideration to be given under the Settlement represents the amount which



                                                  13
could be or would have been recovered after trial; provided, however, that if the Stipulation is

approved by the Court, the Parties and the Releasees and their respective counsel may refer to it

to effectuate the protections from liability granted thereunder or otherwise to enforce the terms of

the Settlement.

       26.     Supporting Papers – Lead Counsel shall file the opening papers in support of the

proposed Settlement, the Plan of Allocation, and Lead Counsel’s motion for an award of attorneys’

fees and reimbursement of Litigation Expenses no later than thirty-five (35) calendar days prior to

the Settlement Hearing; and Lead Plaintiffs and Lead Counsel are authorized to file reply papers,

which shall be filed no later than seven (7) calendar days prior to the Settlement Hearing.

       27.        CAFA Notice – Defendants shall, no later than ten (10) calendar days following

the filing of the Stipulation with the Court, serve upon the appropriate state and federal officials a

notice of the proposed Settlement in compliance with the requirements of the Class Action Fairness

Act of 2005 (“CAFA”), 28 U.S.C. § 1715. Defendants are solely responsible for the costs of the

CAFA notice and administering the CAFA notice. At least fourteen (14) calendar days before the

Settlement Hearing, Defendants shall cause to be served on Lead Counsel and filed with the Court

proof, by affidavit or declaration, regarding compliance with CAFA § 1715(b).

       28.     The Court retains jurisdiction to consider all further applications arising out of or

connected with the proposed Settlement.

SO ORDERED this 2nd day of March, 2021.



                                                             /s/Joel H. Slomsky, J.
                                                         The Honorable Joel H. Slomsky
                                                          United States District Judge




                                                 14
